PER CURIAM.
Appellant was convicted of a third degree felony and sentenced to 2V2 years in prison and 4V2 years on probation thereafter. The maximum period to which he could be sentenced is 5 years therefore the probation portion of his sentence is reduced from 41/2 years to 2V2 years. Moore v. State, 324 So.2d 690 (Fla. 1st DCA 1976); Watts v. State, 328 So.2d 223 (Fla. 2d DCA 1976); Magnin v. State, 334 So.2d 638 (Fla. 2d DCA 1976); Holmes v. State, 343 So.2d 632 (Fla. 4th DCA 1977); Heatherly v. State, 343 So.2d 54 (Fla. 4th DCA 1977).
AFFIRMED AS MODIFIED.
DOWNEY, J., and BURNSTEIN, MIETTE K., Associate Judge, concur.
DAUKSCH, J., concurs specially, with opinion.